Citation Nr: 0931258	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from April 1965 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas, granting service connection for PTSD and 
assigning a disability evaluation of 50 percent.  

This claim was denied by the Board in a July 2008 decision.  
The Veteran entered a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  By Order dated in March 
2009, pursuant to a joint motion, the Court remanded the 
decision to the Board for readjudication.  The joint motion 
noted that there was an inadequate discussion of reasons and 
bases in support of the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent for his service-
connected PTSD.  The Veteran was granted service connection 
for PTSD in a December 2005 rating decision.  A disability 
evaluation of 50 percent was assigned, effective as of June 
3, 2005.  The Veteran appealed this decision to the Board in 
December 2006.  However, there is presently insufficient 
evidentiary development to permit appellate review to 
proceed.  

Initially, the Board notes that the last medical evidence of 
record regarding the Veteran's PTSD is dated July 2007.  As 
this evidence is now more than two years old, VA must obtain 
more recent treatment records that more accurately reflect 
the Veteran's current level of disability.  VA records from 
July 2007 to the present must be obtained and incorporated 
into the evidence of record.  The Veteran should also be 
given the opportunity to identify any medical treatment he 
has received outside of VA since July 2007.  

Furthermore, in a statement received by VA in April 2007, the 
Veteran alleged that his disability had worsened.  VA also 
received a letter from the Veteran's Congresswoman in July 
2007, indicating that the Veteran believed his PTSD was now 
100 percent disabling.  However, the Veteran was last 
afforded VA examination for his PTSD in November 2006.  The 
duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Since the record 
lacks any medical evidence since July 2007, and since the 
last examination was in November 2006, the evidence suggests 
that the current rating may be incorrect and the Veteran 
should be provided with the opportunity to appear for a new 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1. VA treatment records since July 2007 
should be obtained and incorporated into 
the Veteran's claims file.  The Veteran 
should also be given the opportunity to 
submit any additional evidence in support 
of his claim and identify whether he has 
received any medical treatment outside of 
VA since July 2007.  If any such evidence 
is identified, VA should attempt to obtain 
this evidence and incorporate it into the 
claims file.  

2. The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected posttraumatic stress disorder 
(PTSD).  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should set forth all 
symptomatology associated with the 
Veteran's PTSD.  A Global Assessment of 
Functioning (GAF) Score must also be 
assigned, and must be accompanied by a 
narrative explanation.

The examiner must indicate which of the 
following criteria best illustrate the 
Veteran's degree of disability resulting 
from the service-connected PTSD:

50 percent:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation, or own name;

A complete rationale for all opinions 
expressed must be provided.

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




